Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


	
Examiner's Statement of reason for Allowance

Applicant has amended to include allowable subject matter from the dependent claim, therefore the Claims are allowed.
Claims 1-5, 7-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a deriving confidence scores based on device sharing.
The closest prior art, as previously recited, Rubinstein (US 2021/0166553), Maguire (US 2016/0021116), are also generally directed to various aspects of device sharing.  However, none of Rubinstein and Maguire teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, 14.  For example, none of the cited prior art teaches or suggest the steps of 
generating, by the computing device, a matrix of confidences scores of a plurality of participants, including the first participant and the second participant, wherein edges of the matrix represent individual comparative confidences scores between participants; calculating, by the computing device, an overall confidence score of the first participant based on the edges of the matrix and enabling, by the computing device, the first participant to gain access to another electronic device belonging to the second participant based on the comparative confidence score.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439